Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2015

                                       No. 04-15-00425-CV

                          IN THE INTEREST OF D.M., et al children,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02128
                           Honorable Laura Salinas, Judge Presiding

                                          ORDER
       This is an accelerated appeal of the trial court’s July 30, 2015 order in a suit affecting the
parent-child relationship and order of termination. A supplemental clerk’s record containing the
final order of termination was filed with this Court on August 14, 2015. Appellant Ayda
Masterson has moved for a 45-day extension of time to file her appellant’s brief. Appellant
Crystal Masterson has moved for a 20-day extension of time to file her appellant’s brief.

        Appellant Ayda Masterson’s motion is GRANTED IN PART and DENIED IN PART.
Ayda Masterson’s brief must be filed with this court by September 9, 2015. See TEX. R. APP. P.
38.6(a); TEX. R. JUD. ADMIN. 6.2 (directing courts of appeals to dispose of SAPCR suits
“[w]ithin 180 days of the date the notice of appeal is filed”).
        Appellant Crystal Masterson’s motion is GRANTED. Ayda Masterson’s brief must be
filed with this court by September 9, 2015. See TEX. R. APP. P. 38.6(a); TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of SAPCR suits “[w]ithin 180 days of the date the notice
of appeal is filed”).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court